                                                                       JS-6


               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




                                      EDCV 19-1585 DSF (KKx)
In re Matter of Estate of MARY
HUFF                                  Order GRANTING Motion to
                                      Remand Case to State Court




   The Secretary of Housing and Urban Development removed this
case from state probate court on the basis of the Secretary’s interest in
a deed of trust encumbering property of the Estate of Mary Huff. The
Administrator of the Estate has moved for remand. The Court deems
this matter appropriate for decision without oral argument. See Fed.
R. Civ. P. 78; Local Rule 7-15. The hearing set for October 21, 2019 is
removed from the Court’s calendar.

   The Supreme Court has clarified that the probate exception to
federal jurisdiction is narrow, but it does “reserve[] to state probate
courts the probate or annulment of a will and the administration of a
decedent’s estate; it also precludes federal courts from endeavoring to
dispose of property that is in the custody of a state probate court.”
Marshall v. Marshall, 547 U.S. 293, 311–12 (2006).

   Despite the Secretary’s pronouncements to the contrary, the matter
the Secretary has removed clearly involves disposing of property of the
Estate already under the jurisdiction of the probate court.

      HUD has removed . . . only the two petitions that affect
      HUD’s interests, namely (1) the Report of Sale and Petition
      for Order Confirming Sale of Real Property . . . , and (2) the
      Petition for Sale Proceeds of Encumbered Property from
      Deed of Trust Held by Housing and Urban Development
      and to Determine the Amount Reasonably Related to Sale
      of Real Property . . . .

Opp’n at 1.

   The Secretary, citing the Supremacy Clause, reaches for what would
amount to a federal agency or officer exception to the probate exception,
but cites no specific authority in support of such a concept and such
authority does not appear to exist.

   The motion to remand is GRANTED. The case is REMANDED to
the Superior Court of California, County of San Bernardino.

   IT IS SO ORDERED.



Date: October 9, 2019                  ___________________________
                                       Dale S. Fischer
                                       United States District Judge




                                   2
